Citation Nr: 1508420	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 31, 2009, for the award of a 50 percent rating for PTSD.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran identified mental health treatment at the West Los Angeles Vet Center from May 2007 until at least 2009, at which point he was receiving only one-on-one treatment.  During the November 2012 VA mental health examination, he reported dropping out of group therapy at the Vet Center, without specifying a date.

The AOJ made two requests for records from the West Los Angeles Vet Center, with the last request in December 2009, and received no response.  In July 2010, the Veteran indicated that he did not want to wait for a third request, and that his appeal should be decided with the available evidence.  Nevertheless, there is an indication that the Veteran may have continued treatment at the West Los Angeles Vet Center after that time, given his reports of group therapy in addition to individual therapy.  

Further, any mental health treatment records prior to the Veteran's claim for an increased rating in March 2009 may assist in establishing his claim for an earlier effective date, especially since the Veteran reported in a March 2009 VA treatment record that he had been having increased symptoms for approximately six months.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2014).  At a 2009 VA examination he reported that he had been seeing a psychiatrist for two years.

Additionally, there is an indication that the Veteran may have also received VA treatment at the mental health clinic at some point after March 2009, as he was referred to the VA mental health clinic at that time.  In contrast, a May 2007 VA treatment record indicated that he had been referred to the Vet Center for treatment.  

The Veteran was last afforded a VA examination in November 2012.  There is no argument or indication that his PTSD has increased in severity since that time; however, it is unclear from the examination report whether the Veteran met or approximated the criteria for a rating in excess of 50 percent.  

At the examination, the Veteran reported that he had stopped working after 38 years, due to mood problems and difficulty with anger.  This raises the issue of entitlement to a total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU.

Obtain treatment records from the West Los Angeles Vet Center since May 2007, and VA mental health treatment records for the Veteran, to include since March 2009.

If any identified records cannot be obtained or do not exist, notify the Veteran of the attempts to get the records and any further attempts that will be made, and allow him an opportunity to provide the records.

2.  Thereafter, afford the Veteran for a new VA examination to determine the current severity of his PTSD.  The examiner should provide information as to whether the disability causes deficiencies in most of the areas of work, school, family relations judgment, thinking and mood; or causes total social and occupational impairment.

The examiner should also provide an opinion as to whether PTSD precludes the Veteran from performing gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for the opinion.

3.  If there are any periods during the claim period when the Veteran was unemployed but did not meet the percentage requirements for a total rating for TDIU, refer the claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2014).

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

